Guy, J.
(dissenting): Defendants appeal from a judgment in favor of plaintiff in an action to recover for services alleged to have been rendered by plaintiff in adjusting and collecting a fire insurance claim for defendants.
The evidence fully sustains the allegations of employment of plaintiff by defendants and the rendition of services in accordance with such employment. The defendants-appellants rely mainly upon this appeal on the exception taken to the refusal of the court to dismiss the complaint at the end of plaintiff’s case on the ground that, at the time of the alleged employment, plaintiff had not, as required by chapter 22 of the Laws of 1913, obtained a license as a public adjuster. The fire occurred January 2, 1914, and the alleged employment immediately thereafter; and it is conceded that although plaintiff’s application for a license antedated the time of the alleged employment the license to do business as a public adjuster was not *49actually issued to plaintiff until the 19th day of January, 1914.
It is conceded by the plaintiff-respondent that the alleged contract was but a single transaction and did not constitute holding itself out as an adjuster or engaging in the business of public adjuster. This contention is without merit. The statute defines what constitutes engaging in business as a public adjuster, and the services performed by plaintiff come clearly within that definition. The alleged contract of employment, therefore, was- not valid when originally entered into; but there is further proof that after plaintiff had been duly licensed on the 19th day of January, 1914, the defendants, in their letter dated January twenty-first, ratified the employment and requested further service by plaintiff, and further service was actually rendered by plaintiff for the defendants, which resulted in the adjustment of the loss and the collection of the claim after plaintiff had been duly licensed.
The evidence establishing renewal or continuation of the contract after plaintiff was duly licensed, and performance thereunder, I think is sufficient to sustain the verdict.
The judgment should be affirmed, with costs.
Judgment reversed, with costs.